DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 25 July 2022 has been entered.
Claims 1 and 3 are cancelled; new claim 22 is added; claims 2 and 4-22 are pending.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 112
In view of the amendments received 25 July 2022, the Examiner withdraws the rejection of claim 11 under 35 USC 112, second paragraph or 35 USC 112(b).

Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive. The Applicant argues (page 9, “Remarks”) “Applicant cannot find in the cited portions of Hill the plurality of periods" and the "parameter" that is modulated over a "plurality of values" during each of the plurality of periods. Rather, Hill adjusts the parameter over time / trends until the desired result is achieved. This adjustment to reached the desired result does not modulate over a plurality of values during each of the plurality of periods.”
The Examiner notes that the claimed terms “periodically-modulated” and “plurality of periods” as relevant herein, are not well-defined as to what the period should include or exclude. The Specification also lacks specificity here. Therefore, the Examiner broadly interprets the “periods” as required by the claim to entail some amount of time with a specific beginning and end, and a “plurality” of these periods to be consistent with more than one of those periods. Therefore, Hill, who discloses as pointed to by the Applicant varying stimulation parameters over time, anticipates this broad interpretation of “a plurality of periods” in par. 0096, by teaching initiating and controlling therapy using a “timer…at one or more times during the day”.
The Applicant further argues (page 10, “Remarks”) “there is no showing or suggestion that these parameters are modulated in such a way as to provide a periodically-modulated pulse train in a pre- programmed waveform. Rather, it appears that that Hill adjusts a parameter until the result of the stimulation converges on a desired result. Therefore, Applicant respectfully asserts that claim 1 [sic] is in condition for allowance.”
The Examiner respectfully disagrees, and points to previously cited par. 0067 (and par. 0074) for disclosure of a ramp-down process regardless of sensed outcome, as addressing this claim element.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 4-6, 8-10, 12, 14-16, 18-20 and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hill et al (U.S. 2003/0004549). Hill discloses (Figures 2-3) a neurostimulation generator configured to generate a pre-programmed neurostimulation waveform with pre-programmed modulation (par. 0021), wherein the pre-programmed neurostimulation waveform with pre-programmed modulation includes a periodically-modulated pulse train; and a controller operably connected to the neurostimulation generator to deliver the neurostimulation therapy by generating the pre-programmed neurostimulation waveform with the pre-preprogrammed modulation using pre-programmed instructions to generate the periodically-modulated pulse train from the neurostimulation, wherein the periodically-modulated pulse train is defined by the pre-programmed instructions and includes at least one parameter modulated over a plurality of values during each of a plurality of periods to provide the pre-programmed modulation (par. 0063, 0065-0067, 0074 and 0096).
Regarding claim 4, Hill discloses (par. 0021) the at least one parameter includes a pulse amplitude.
Regarding claim 5, Hill discloses (par. 0021) the at least one parameter includes a pulse frequency.
Regarding claim 6, Hill discloses (par. 0021) the at least one parameter includes both a modulated pulse amplitude and a modulated pulse frequency.
Regarding claim 8, Hill discloses (par. 0058) the at least one parameter includes a modulated morphology.
Regarding claim 9, Hill discloses (par. 0017) autonomic neurostimulation therapy.
Regarding claim 10, Hill discloses (par. 0063-67; “closed loop” system) at least one feedback sensor configured for use in sensing a physiologic parameter, and using the sensed physiologic parameter as feedback to control the neurostimulation therapy; wherein the pre-programmed modulation of the pre-programmed neurostimulation waveform is not based on the sensed physiologic parameter.
Regarding claim 12, Hill discloses (Figures 2-3) operating a neurostimulation system having a neurostimulation generator, a controller, a memory with a pre-programmed instructions to generate a pre-programmed neurostimulation waveform with pre-programmed modulation that is not based on detected parameters, wherein the pre-programed neurostimulation waveform with pre- programmed modulation includes a periodically-modulated pulse train, the method comprising: using the controller and the neurostimulation generator to deliver the neurostimulation therapy by implementing the pre-programmed instructions to generate the pre-programmed neurostimulation waveform with the pre-preprogrammed modulation, including the periodically- modulated pulse train defined by the pre-programmed instructions, wherein the periodically- modulated pulse train includes at least one parameter modulated over a plurality of values during each of a plurality of periods to provide the pre-programmed modulation. (par. 0021, 0063, 0065-0067, 0074 and 0096).
Regarding claim 14, Hill discloses (par. 0021) the at least one parameter includes a modulated pulse amplitude and a modulated pulse frequency.
Regarding claim 15, Hill discloses (par. 0021) the at least one parameter includes a modulated burst frequency.
Regarding claim 16, Hill discloses (par. 0021) the at least one parameter includes a modulated morphology.
Regarding claim 18, Hill discloses (Figures 2-3) when executed by a controller of a neuromodulation system that also includes a neurostimulation generator, a memory and a programmed therapy application with a pre- programmed instructions in the memory to generate a pre-programmed neurostimulation waveform with pre-programmed modulation that is not based on detected parameters, wherein the pre- programmed neurostimulation waveform with pre-programmed modulation includes a periodically- modulated pulse train defined by the pre-programmed instructions, cause the controller to: deliver a neurostimulation therapy by generating the pre-programmed neurostimulation waveform with the pre-preprogrammed modulation, including the periodically-modulated pulse train, wherein the periodically-modulated pulse train includes at least one parameter modulated over a plurality of values during each of a plurality of periods to provide the pre-programmed modulation (par. 0021, 0063, 0065-0067, 0074 and 0096).
Regarding claim 19, Hill discloses (par. 0021) the at least one parameter includes a modulated morphology.
Regarding claim 20, Hill discloses (par. 0021) the at least one parameter includes a modulated pulse amplitude and a modulated pulse frequency.
Regarding claim 22, Hill discloses (par. 0021) the at least one parameter includes both a modulated pulse amplitude and a modulated pulse frequency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 11, 13, 17 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hill et al (U.S. 2003/0004549) in view of Kieval et al (U.S. 2003/0060858). Hill discloses the claimed invention except for periodically modulating a modulated burst frequency. Kieval discloses (par. 0055, 0070-0071, 0074-0075) “an episodic control signal which is triggered by an episode (e.g., activation by the patient/physician, a particular part of the ECG signal, an increase in blood pressure above a certain threshold, specific time of day, etc.) may have a change in the delay from the triggering event or a change in the triggering event itself.  For this latter alternative, the triggering event may be provided by feedback control utilizing sensor 80”, including sensing a modulated burst frequency.
Hill and Kieval both disclose systems for modulating a neurostimulation treatment over time. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hill’s pre-programmed periodic modulation with Kieval’s burst frequency modification in order to control burst characteristics to tailor patient therapy to a particular diagnosis or treatment.
Regarding claim 11, Kieval discloses (par. 0053) a nerve traffic sensor.
Regarding claim 13, Kieval discloses (par. 0059) the at least one parameter includes a modulated burst frequency.
Regarding claim 17, Kieval discloses (par. 0053) using sensed nerve traffic as feedback to control the neurostimulation therapy.
Regarding claim 21, Kieval discloses (par. 0070-0071) the at least one parameter includes a modulated burst frequency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792